Appeal from a judgment of the County Court, Kings County, convicting appellant, after trial, of possessing a narcotic drug in violation of article 33 of the Public Health Law as a felony, on two counts (Penal Law, § 1751, subds. 2, 3), and of a similar violation as a misdemeanor, on one count (Penal Law, § 1751-a), and sentencing him as a second felony offender to an indeterminate prison term of from 15 to 30 years. Judgment unanimously affirmed upon the authority of section 542 of the Code of Criminal Procedure. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.